             Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 1 of 23




                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS

    TIM BALLINGER,

    Plaintiff,

    v.                                                             CIVIL ACTION NO. 18-cv-11187

    TOWN OF KINGSTON, MAURICE J.
    SPLAINE, and ROBERT H. FENNESSY, JR.,

    Defendants.


          OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                                                     I. Introduction

           Four weeks after Kingston Police Department sergeant and court prosecutor Timothy

Ballinger testified in a highly public, contentious hearing televised over the internet -- in which

he offered critical information about the operations of the Department and disclosed his post-

traumatic stress disorder -- Police Chief Maurice Splaine placed him on administrative leave.

Ballinger would never work another day in the Department. Defendants have now moved for

summary judgment on Ballinger’s claims of disability discrimination based on disparate

treatment and failure to accommodate under Chapter 151B and the ADA, invasion of privacy,

tortious interference, and violation of his First Amendment rights. For the reasons that follow,

Defendants’ motion must be denied.

                                                  II. Relevant Facts1

           Timothy Ballinger was hired in 1998 by the Town of Kingston as a patrol officer in the

Kingston Police Department. Plaintiff’s Statement of Facts (“SOF”), ¶1. He was promoted to the



1
    The complete factual record is contained with the parties’ respective statements of material facts.


                                                             1
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 2 of 23



rank of sergeant in 2004. In 2006, he suffered an on-the-job injury, an electrocution at a

worksite, that caused him to take a medical leave. Id., ¶2. He was eventually cleared to return to

full duty, although he had some lingering effects from the injury for which he received ongoing

treatment. Id. He received evaluations every year (which were sent to the Department) and

remained cleared for full duty. Id. Defendant Maurice Splaine was a lieutenant in the Department

at the time of Ballinger’s injury in 2006. Id., ¶3. Splaine received notification about the injury

and Ballinger’s return to work. Id.

       When Ballinger first returned to duty from his injury, he was assigned to the detectives

unit. Id., ¶4. At some point, he began working as a court prosecutor within the detectives unit

part-time and also as a detective. Id., ¶5. Around 2015, the fulltime court prosecutor retired and

Ballinger assumed the position of full-time court prosecutor. Id. He maintained that position until

he was placed on paid administrative leave by Splaine in March 2017. Id.

       In the position of court prosecutor, Ballinger served as a liaison between every officer in

the Department and the district attorney’s office. Id., ¶6. He prosecuted all misdemeanors, clerk

hearings, and motor vehicle hearings. Id. He also worked on domestic violence hearings. Id. As

court prosecutor, Ballinger performed only those duties of court prosecutor. Id., ¶7. He did not

receive any criticisms within the Department or from without about his work as court prosecutor.

Id. After placing him on leave, Splaine could not say when Ballinger last made an arrest,

responded to a crime in progress, stopped a motor vehicle, restrained a resisting individual, or

searched a building. Id., ¶8.

       On June 28, 2016, Ballinger testified in a disciplinary hearing in support of Sergeant

Susan Munford, who was contesting a thirty-day suspension. Id., ¶9. Besides her position of

sergeant, Munford also served as a member of the Board of Selectmen. Id.




                                                  2
          Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 3 of 23



        On February 17, 2017, Ballinger testified at a termination hearing in support of Sergeant

Munford. Id., ¶10. Splaine attended the hearing in person. Id. Munford publicized the hearing on

her termination widely in Kingston – she invited residents to the hearing at the most recent Board

of Selectmen meeting and set up a live video feed at the hearing to Facebook. Id. Representatives

from the District Attorneys’ office were present in the hearing room along with a state trooper.

Id. In Splaine’s own words, “there was quite an audience there.” Id.

        The hearing involved issues about the handling of evidence. Id., ¶11. Ballinger testified

about widespread problems in the Department about processing evidence. Id. Splaine was

concerned that Ballinger made “really blanket allegations, disparaging remarks against the whole

station” in his testimony -- that “nobody follows policies and procedures”; nobody “properly

catalogued evidence”; and that “he saw evidence laying around the station, things of that nature,

things that just weren’t true.” Id. Splaine said it was “really disheartening” to hear what Ballinger

testified about the Department’s handling of evidence. Id.

        Splaine acknowledged that maintaining evidence is an important function of the police

department. Id., ¶12. He also acknowledged that the public had a right to know how the police

department is functioning. Id. He admitted that he did not want the public to believe that the

police department was mishandling evidence. Id. He said that the hearing was potentially

embarrassing for him and the entire department. Id. He referenced the well-known state drug lab

controversy involving Annie Dookhan2 and how allegations of improper handling of evidence

could remind the public of that controversy. Id.

        Ballinger also testified about his PSTD during the February 17 hearing. Id., ¶13. He said

he had PSTD and he had memory issues. Id. This was his complete testimony concerning his


2
 For one of many court decisions describing the malfeasance of Annie Dookhan, see Commonwealth v. Francis,
474 Mass. 816 (2016).


                                                      3
           Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 4 of 23



PSTD symptoms during the February 17, 2017 hearing. Id.

          Local newspapers and media covered the February 17 hearing and earlier hearing dates.

Id., ¶14. See Testimony ends in Kingston Sgt. Susan Munford testimony case, Kathryn Gallerani,

Wicked Local, Feb. 17, 2017, at https://kingston.wickedlocal.com/news/20170217/testimony-

ends-in-kingston-sgt-susan-munford-termination-case; Kingston police sergeant admits to

violating policy, Kathryn Gallerani, The Enterprise, Feb. 14, 2017, at

https://www.enterprisenews.com/news/20170214/kingston-police-sergeant-admits-to-violating-

policy.

          On March 8, 2017, Lt. Thomas Kelley, based on orders from Splaine, instructed Ballinger

to attend an interview the next day regarding his testimony on February 17. Id., ¶17. The

interview focused on Ballinger’s PTSD. Id. When asked, Ballinger denied being impaired to the

point that he could not perform his job. Id. He was not asked any questions about performing his

duties as court prosecutor. Id.

          On March 14, 2017, Ballinger was placed on administrative leave via a memorandum

from Splaine. Id., ¶18. According to Splaine, Ballinger testified on February 17 that he was

suffering from a serious medical and/or psychological issue which could impair his ability to

perform the essential functions of his position. Id. Splaine determined that Ballinger should not

work anymore until it could be determined whether Ballinger in fact suffered from a serious

medical condition and whether the condition limits his ability to perform the essential functions

of his job. Id. He asked Ballinger to provide a note from his doctor within ten days answering

whether Ballinger has PTSD and whether he can perform the essential functions of his job, and

Splain gave the job description of a police officer to Ballinger to give to his doctor. Id. On March

17, 2017, Ballinger was evaluated by Russell T. Fry, Psy.D. who determined that Ballinger had




                                                 4
             Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 5 of 23



PTSD and his symptoms did not allow him to perform the essential functions of a police officer.

Id. On March 24, Splaine placed Ballinger on paid administrative leave. Id.

           On March 27, Ballinger was evaluated by his regular neurologist, Douglas Katz, M.D.,

who determined that despite Ballinger’s symptoms, Ballinger could perform the essential

functions of police officer. Id., ¶19. As a result of this, Splaine required Ballinger to take an

independent medical examination with Judy Fine Edelstein, M.D., which he did on June 22. Id.

Dr. Edelstein was also asked whether Ballinger could perform the essential functions of a police

officer, not a court prosecutor. Id. After several reports where she initially deferred to a

psychiatrist who treats the condition of PTSD (like Dr. Katz), she opined that Ballinger would

very likely not be safe as a police officer in the state of Massachusetts. Id. In October 2017, the

Town of Kingston, through Splaine, filed an application for involuntary accidental disability

retirement for Ballinger. Def. SOF, ¶27.

           Splaine made a shift bid announcement twice per year according to the collective

bargaining agreement. Pl. SOF, ¶21. On May 25, 2017, Splaine informed the members of the

Department about shift bids for the second half of 2017 – July 2, 2017 through December 30,

2017. Id.. Unlike previous shift bids, however, Splaine removed court prosecutor from the

available shift bids for sergeants for July 2 to December 30, 2017. Id. The court prosecutor

position is a collective bargaining position under the superior officer’s contract. Id. Because

Splaine removed the court prosecutor position from shift bids for sergeants, when Ballinger went

to bid for sergeant positions, he could not bid for the court prosecutor position for the first time

since 2015.3 Id.

           Robert Fennessy was the Town Manager in Kingston at the time. Id., ¶24. He reported to



3
    Even though Ballinger was on administrative leave, he still submitted a preference for shift bids.


                                                             5
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 6 of 23



the Board of Selectmen, which was the appointing authority. Id. The Chief of Police reported to

him on a day to day basis. Fennessy had no authority to hire or fire employees. Id.

       According to Fennessy, the Town Administrator has no role when a Town employee

retires due to a disability except to alert the Board of Selectmen. Id., ¶25. He needs to give the

Board of Selectmen enough information to fill the position that would become vacant. Id. He

testified that he did not need to notify the Board about the retiring employee’s disability. Id.

       When Ballinger’s involuntary disability retirement application was filed on October 2,

2017, Fennessy sent the entire application packet to the Board of Selectmen. Id., ¶26. Fennessy

labeled the information “Confidential Material.” Id. The packet included Ballinger’s PTSD

diagnosis. Id. He admitted that the individual members of the Board of Selectmen did not need to

know about Ballinger’s PTSD. Id. Susan Munford, a member of the Board of Selectmen,

received Ballinger’s retirement application packet from Fennessy and confirmed it contained his

PTSD diagnosis. Id., ¶27. She testified that based on her experience as a board member, there

was no reason to receive the application. Id. She was aware of other members of police

department who had been involuntarily retired due to disability and yet she did not receive

copies of their applications for retirement. Id.

                                       III. Standard of Review

       Under Fed. R. Civ. P. 56(c), summary judgment is only appropriate “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c) (emphasis added). A genuine

issue of material fact exists “when a rational fact-finder could resolve the issue in favor of either

party.” Murgo v. Home Depot USA, Inc., 190 F. Supp. 2d 248, 249-250 (D. Mass. 2002). In




                                                   6
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 7 of 23



considering a motion for summary judgment, the Court must review the record “in the light most

flattering to the nonmovant and indulge all reasonable inferences in that party's favor.” Cadle

Co. v. Hayes, 116 F.3d 957, 959 (1st Cir. 1997); McLain v. City of Somerville, 424 F. Supp. 2d

329, 332 (D. Mass. 2006).

                                          IV. Argument

1.     Material Disputes of Fact Preclude Summary Judgment on Ballinger’s
       Discrimination Claims Under Counts I-IV.

       A.      The Complaint Alleges Two Distinct Violations Under Chapter 151B and ADA –
               Disparate Treatment and Failure to Accommodate.

       Under Counts I–IV of the First Amended Complaint, Ballinger alleges that the Town and

Splaine violated his rights under state and federal anti-discrimination laws in two distinct ways.

First, he alleges that the Town and Splaine discriminated against him on the basis of disability

through disparate treatment by placing on him on leave and causing his involuntary termination

in violation of Chapter 151B and the ADA (Counts I and II). Second, he alleges that the Town

and Splaine refused to accommodate his disability with a reasonable accommodation in violation

of Chapter 151B and the ADA (Counts III and IV). The ADA counts are only alleged against the

Town because the federal law does not authorize individual liability.

       Under a disparate treatment disability case, where the employer acknowledges that the

adverse action was taken because of the employee’s disability (as Defendants do here), a plaintiff

must show that he or she suffered an adverse employment action, that he or she has a handicap,

that he or she is a qualified handicapped person, and that the adverse action was taken because of

his or her handicap. See Gannon v. City of Boston, 476 Mass. 786, 795 (2017). Under a failure to

accommodate case, a plaintiff must show that he has a disability, that he is capable of performing

the job with or without a reasonable accommodation, that he requested a reasonable




                                                 7
          Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 8 of 23



accommodation, that his employer refused the accommodation, and that he suffered harm from

the employer's refusal. See Murray v. Warren Pumps, LLC, 2013 U.S. Dist. LEXIS 130574, at

*10 (D. Mass. Sep. 11, 2013).

        B.       Defendants Unlawfully Removed Plaintiff from His Court Prosecutor Position
                 Because Splaine Learned of His Disability.

        According to Splaine, he did not learn about Ballinger’s PTSD until the February 17,

2017 hearing where Ballinger disclosed it. This admission is critical because it means that

Ballinger was performing the duties of the court prosecutor position up until that point not

because of an accommodation, but because Splaine had simply decided to give him this special

position. Thus, when Splaine removed Ballinger from the court prosecutor position, he was not

removing a special accommodation put in place because of Ballinger’s disability, but taking

away Ballinger’s job because of his disability.

        In Phelps v. Optima Health, Inc., 251 F.3d 21 (1st Cir. 2001), the First Circuit ruled that a

court should normally evaluate the essential functions of a particular job without considering any

“special arrangements” between an employer and a disabled employee put in place due to the

employee’s particular disabilities. Id. at 25.4 In Phelps, the plaintiff was a staff nurse who had

made a special arrangement with her supervisor to work as medication nurse, which required less

lifting, due to a back injury. Id. at 24. At some point she was required to once again perform staff

nurse duties and needed to share those duties with another nurse due to the lifting restrictions

caused by her injury. Id. Later, a new supervisor decided that the plaintiff needed to be able to

perform all of the essential duties of a staff nurse, which the plaintiff could not perform, and

terminated her employment. This adverse action did not violate the ADA because the previous



4
  Defendant did not cite Phelps directly, but relied on Maldonado v. Municipality of Ponce, 206 F. Supp. 2d 198
(2002), which cites Phelps.


                                                         8
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 9 of 23



“special arrangement” did not excuse the plaintiff from needing to perform the essential

functions of a staff nurse position. Id.

        Phelps applies where the employer is aware of the employee’s disability and makes

special arrangements to account for an inability to perform the essential duties with or without an

accommodation. The policy reason for the decision is straightforward: the anti-discrimination

laws should not be a disincentive to employers to retain disabled employees by providing more

accommodations than the law requires. Phelps, 251 F.3d at 26 (“[T[]o find otherwise would

discourage employers from granting employees any accommodations beyond those required by

the ADA.”).

        Subsequent courts have found Phelps inapplicable where employers were unaware of an

employee’s disability at the time of the special arrangement. See Rooney v. Sprague Energy

Corp., 581 F. Supp. 2d 94 (D. Me. 2008). In Rooney, the plaintiff served for twenty years as a

terminal operator for the defendant’s energy company during which time he was not expected to

perform the full written job description’s essential duties. Id. at 105. Specifically, the plaintiff

was never expected to perform tank gauging until the employer became aware of his disability;

as the court explained, “Sprague did not excuse Mr. Rooney from tank gauging because he had

macular degeneration; it was unaware he had the eye condition until a few weeks before it

suddenly terminated him.” Rooney, 581 F. Supp. 2d at 104; Incutto v. Newton Pub. Sch, 2019

U.S. Dist. LEXIS 58320, at *9 (D. Mass. Apr. 4, 2019) (denying summary judgment on

kindergarten teacher’s ADA claim where court, after rejecting application of Phelps, found that

plaintiff could perform her particular position on part-time basis even though school said

essential functions of teacher required full-time hours) (“Because the Court does not find that

full-time classroom presence by the same teacher was necessarily an essential function of Ms.




                                                   9
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 10 of 23



Incutto's job, this case differs materially from Phelps and is not controlled by the disposition

there.”); Molina v. DSI Renal, Inc., 840 F. Supp. 2d 984, 999 (W.D. Tex. 2011) (duties regularly

performed by employee in her position did not require any accommodation).

       In Ballinger’s case, he served in the position of court prosecutor for years and performed

all of the essential functions of that job until Splaine reportedly learned of his PTSD. Splaine did

not knowingly excuse Ballinger from any required duties of police sergeant on account of his

PTSD when he assigned Ballinger to prosecutor. Rather, Splaine simply assigned Ballinger to,

and expected him to fulfill, a different set of responsibilities on a regular basis. As in Rooney, the

additional responsibilities that Splaine expected Ballinger to perform after he became aware of

Ballinger’s disability were not part of Ballinger’s job before learning about the disability. As in

Incutto, Ballinger could perform all of the responsibilities of court prosecutor. This is the job that

he performed at the time that Splaine discovered his PTSD.

       Identifying an employee’s essential functions “involves fact-sensitive considerations and

must be determined on a case-by-case basis.” Gillen v. Fallon Ambulance Serv., 283 F.3d 11, 25

(1st Cir. 2002). Determining what constitutes an essential function “often proves difficult to

resolve at summary judgment.” Rooney v. Sprague Energy Corp., 483 F. Supp. 2d 43, 53 (D.

Me. 2007) (denying summary judgment). In Rooney, the district court determined that tank

gauging was not an essential function for summary judgment purposes based on the record that

the plaintiff never performed this duty despite it being included on the written job description. Id.

At trial the Rooney jury reached the same finding based on the evidence. Rooney, 581 F. Supp.

2d at 104.

       While Defendants contend that Ballinger’s actual job at the time of his administrative

leave was police sergeant, and court prosecutor was merely an assignment, this assertion cannot




                                                 10
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 11 of 23



alone establish that there are no material facts as to Ballinger’s essential functions. Incutto, 2019

U.S. Dist. LEXIS 58320, at *10. An employer’s perspective on job duties in an ADA case is one

factor only and carries weight “in the absence of evidence of discriminatory animus.” Ward v.

Mass. Health Research Inst., Inc., 209 F.3d 29, 34 (1st Cir. 2000). Where the record here shows

that Splaine decided that Ballinger was required to perform a far broader range of essential

functions than required for his court prosecutor job only after learning about his PTSD, this

provides compelling “evidence of discriminatory animus.” Id.

        The record establishes that Ballinger worked as a court prosecutor in a discrete set of

responsibilities compared the larger range of duties expected of a sergeant. The Town admitted

in answers to interrogatories that Ballinger was only required to perform those duties that were

formally a part of his job as court prosecutor. The Town also admitted that it received no

complaints about his ability to perform the duties of court prosecutor.

        Defendants admit that Ballinger was performing the job of court prosecutor adequately at

the time. Splaine imposed a negative change in Ballinger’s terms of employment only after, and

in direct response to, he learned about Ballinger’s disability.5 Allowing Splaine to force

Ballinger to meet the complete functional requirements of police sergeant will sanction outright

disability discrimination.




5
  Approving Defendants’ actions here risks creating perverse policy incentives just as the Phelps court sought to
avoid. Employers may be encouraged to impose broader functional requirements on employees once an employer
becomes aware of an employee’s disability so as to render the employee not qualified to perform the essential
functions of the position.



                                                        11
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 12 of 23




        C.       Defendants Failed To Accommodate Ballinger By Eliminating The Only
                 Accommodation That They Knew Was Available.

        Under the ADA, a reasonable accommodation can include a transfer into an alternative

position.6 See Audette v. Town of Plymouth, 858 F.3d 13, 20-21 (1st Cir. 2017). The disabled

employee must be able to show that she can perform the duties of the position that she or he

desires. Id.

        Defendants only argument in favor of summary judgment on the failure to accommodate

claims is that Ballinger never requested an accommodation. Def. Mem. at 11. This elevates

forms over substances beyond reason and in disregard to established law. “When a disabled

individual's need for an accommodation is obvious, the individual's failure to expressly request"

one is not fatal to the ADA claim. See Robertson v. Las Animas Cnty. Sheriff's Dep't, 500 F.3d

1185, 1197 (10th Cir. 2007); In re McDonough, 457 Mass. 512, 523 n.22 (2010); Enica v.

Principi, 544 F.3d 328, 339 (1st Cir. 2008), citing EEOC Enforcement Guidance: Reasonable

Accommodation and Undue Hardship Under the Americans with Disabilities Act, EEOC Notice

915.002 (October 17, 2002), available at https://www.eeoc.gov/policy/docs/accommodation.html

(“In many instances, both the disability and the type of accommodation required will be obvious,

and thus there may be little or no need to engage in any discussion.”).

        Here, the “obvious” accommodation for Ballinger was transfer or assignment to court

prosecutor. Splaine knew from experience that Ballinger could perform all of the functions of

that job. Despite this knowledge, Splaine eliminated the only accommodation available to



6
  Chapter 151B, on the other hand, does not allow a transfer to an alternative position as a reasonable
accommodation. Russell v. Cooley Dickinson Hosp., Inc., 437 Mass. 443, 454 (2002) (Chapter 151B less permissive
than ADA in terms of reasonable accommodation).



                                                      12
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 13 of 23



Ballinger when he removed court prosecutor from the superior officer shift bids. See Hodgetts v.

City of Venice, 794 F. Supp. 2d 1265, 1275 (M.D. Fla. 2011) (denying summary judgment to

employer on failure to accommodate claim where it knew about employee’s difficulty walking

and eliminated accommodation that allowed him to perform essential functions of job). Ballinger

contends that Splaine removed the court prosecutor position from the sergeant shift bid process

purposefully so it was not available to Ballinger as an available accommodation

       This case is on all fours with Hodgetts. There, the employee provided evidence that he

had obvious difficulty walking, requiring him to wear a knee brace and use a cane for even short

distances. Id. at 25. He also showed sufficient evidence that a supervisor knew about his

disability when she eliminated his accommodation. Id. The district court concluded that

sufficient evidence showed he was “obviously disabled, and thus not required to specifically

request accommodations, and . . . Defendant had removed previous accommodations.” Id. at 26.

       The same conclusion must be reached here. Splaine cannot dispute that he knew about

Ballinger’s PTSD and related cognitive issues when he placed Ballinger on leave, or that

Ballinger had been working as a five day per week court prosecutor for the past two plus years,

which did not involve the same regular duties as a full-time police sergeant. Whether or not the

court prosecutor position was intended as an accommodation when Ballinger was placed in the

position originally, Splaine knew in March 2017 when he placed Ballinger on leave that

Ballinger performed the duties of the position without issue. Yet he never once sought to

determine whether Ballinger’s PTSD impaired Ballinger’s ability to perform the functions of this

position. Instead, he made it so Ballinger could never work in this position again.

       The record demonstrates that Ballinger could perform the duties of court prosecutor

whether it is regarded as a position or as an as assignment because Ballinger could perform the




                                                13
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 14 of 23



position of sergeant assigned full-time to court prosecutor. None of the specialists retained by

the Town to evaluate Ballinger were asked to evaluate him for this assignment.

       Defendants focus solely on marginal tasks that Ballinger might perform as a sergeant

outside of his nine to five court prosecutor duties. For instance, on the involuntary retirement

application, Splaine wrote down tasks that Ballinger never performed as a court prosecutor or

even as a detective or SWAT team leader. (SOF, ¶21.) To the extent such marginal duties are

properly considered, Defendants fail to explain why they did not allow Ballinger to continue

working as a court prosecutor and restrict him from the assignments that implicated these

marginal duties.

       Under the ADA and its regulations, evidence of whether a particular function is essential

includes, but is not limited to: (i) The employer's judgment as to which functions are essential;

(ii) Written job descriptions prepared before advertising or interviewing applicants for the job;

(iii) The amount of time spent on the job performing the function; (iv) The consequences of not

requiring the incumbent to perform the function; (v) The terms of a collective bargaining

agreement; (vi) The work experience of past incumbents in the job; and/or (vii) The current

work experience of incumbents in similar jobs. Here, the amount of time spent on the job

performing the function, the current work experience of Ballinger, and the work experience of

past incumbents in similar jobs all allow a jury to find that Ballinger’s essential functions were

limited to his court prosecutor position, not the marginal functions highlighted in their

submission to the retirement board.

2.     The Evidence Allows A Finding for Ballinger on Count VII for Violation of His
       Right of Freedom of Speech Under The First Amendment.

       A.      Applicable Law

       The analysis used to determine whether a government employer has violated an



                                                 14
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 15 of 23



employee’s First Amendment rights was crystalized in the First Circuit’s DeCotiis decision.

Decotiis v. Whittemore, 635 F.3d 22 (1st Cir. 2011). First, a court must determine whether the

employee spoke as a citizen on a matter of public concern (a two-part inquiry). Id. at 30. Second,

the court must perform the Pickering balancing test and weigh the combined interest of the

employee as a citizen in commenting upon matters of public concern and the public’s interest in

the information against the interest of the government as an employer in promoting the efficiency

of the public services it performs through its employees. Id. at 29. Third, the employee must

show that the protected expression was a substantial or motivating factor in the adverse

employment decision. Id. If all three parts of the inquiry are resolved in favor of the plaintiff, the

employer may only escape liability if it can show that “it would have reached the same decision

even absent the protected conduct.” Id. at 30 (internal citations omitted).

       B.      Ballinger Was Speaking as A Citizen.

       A public employee is protected by the First Amendment when speaking as a citizen on a

matter of public concern. Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). Public employees do

not speak as citizens when their speech arises “pursuant to their official duties.” Decotiis, 635

F.3d at 30; McGunigle v. City of Quincy, 132 F. Supp. 3d 155, 170 (D. Mass. 2015) (Saylor, J.).

In Garcetti, the Supreme Court described non-citizen speech as speech that “owes its existence

to a public employee's professional responsibilities,” speech that the employer “has

commissioned or created,” speech that the employee “was paid to” make, speech that the

employee's “duties required him to make,” speech that amounts to the employee's “work

product,” and speech that is an “official communication.” Mercado-Berrios v. Cancel-Alegria,

611 F.3d 18, 27 n.9 (1st Cir. 2010), citing Garcetti, 547 U.S. at 422-23. These categories of

speech by public employees are not afforded First Amendment protection.




                                                  15
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 16 of 23



        The inquiry here is practical, not formal. See Stuart v. Town of Framingham, 301 F.

Supp. 3d 234, 240 (D. Mass. 2018). “The court asks what the employee's official responsibilities

are . . . focusing on the duties an employee actually is expected perform, and not merely those

formally listed in the employee's job description.” Id. The Court then moves on to assess a set of

factors established by Decotiis to determine whether the employee’s speech was made pursuant

to his official duties. Id. at 240-241.

        In Decotiis, the First Circuit explained that in determining whether an employee spoke as

a citizen or pursuant to his official duties requires “a hard look at the context of the speech.” Id.

at 30. DeCotiis lists several non-exclusive factors to consider: 1) whether the employee was

commissioned or paid to make the speech in question; 2) the subject matter of the speech; 3)

whether the speech was made up the chain of command; 4) whether the employee spoke at her

place of employment; 5) whether the speech gave objective observers the impression that the

employee represented the employer when she spoke (lending it "official significance"); 6)

whether the employee's speech derived from special knowledge obtained during the course of her

employment; and 7) and whether there is a so-called citizen analogue to the speech. Id. (internal

citations omitted).

        An application of these factors to this case points strongly in favor of finding that

Ballinger spoke as a citizen. He was not commissioned or paid to testify at the termination

hearing, although he may have been at work; he spoke to an independent hearing officer, not up

the chain of command; the subject matter was improper functioning of the Department, not his

regular duties; and perhaps most significantly, the speech would not have given observers that he

represented the Town of Kingston or the Department when he spoke, see Stuart, 301 F. Supp. 3d

at 241 (explaining that since officer’s speech contradicted chief’s statements, it would not give




                                                  16
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 17 of 23



“an observer the impression that Plaintiff was representing his employer when he spoke”).

        While Ballinger was certainly testifying about matters related to his employment,7 he was

not required to testify and no reasonable observer would believe he was testifying pursuant to his

official duties – on the contrary, he testified critically about the Department’s operations and

against the Town’s interest in support of an employee being disciplined. As the Supreme Court

clarified in a decision following Garcetti, “The critical question under Garcetti is whether the

speech at issue is itself ordinarily within the scope of an employee's duties, not whether it merely

concerns those duties.” Lane v. Franks, 573 U.S. 228, 240 (2014) (emphasis added). Testifying

in a widely publicized termination hearing is not usually within the scope of Ballinger’s duties.8

        The nature of the February 17, 2017 hearing was not a typical termination hearing. Susan

Munford was also a member of the Board of Selectmen. She publicized the hearing widely, aired

it live over Facebook, and made sure it was attended by a large audience. Thus, Ballinger did not

testify about a purely private disciplinary issue, but about a highly public dispute. As a public

termination proceeding televised over the internet and publicized by the selectmen, the hearing is

more akin to a public trial or is at least a hybrid of an internal grievance and a public trial.

Although some case law casts doubt on whether First Amendment protection covers run-of-the-

mill grievance testimony, e.g., Falge v. Brooks, 2011 U.S. Dist. LEXIS 36738, at *9 (D. Nev.

Mar. 29, 2011), these cases concern the average grievance that has no wider import in the



7
  Defendants’ argument that “[t]je subjects of his speech are all matters that are directly related to Ballinger’s
employment” misses the mark. Def. Mem. at 20. If this were the law, virtually all speech that touched upon a
government employee’s duties would fall outside of First Amendment protection – letters to the editor, public
testimony that referenced job duties, reports to outside agencies. “The mere fact that a citizen’s speech concerns
information acquired by virtue of his public employment does not transform that speech into employee—rather than
citizen—speech.” Lane, 573 U.S. at 240.
8
 On the other hand, had Ballinger been disciplined for testimony he gave in court in his capacity as court
prosecutor, this would not enjoy First Amendment protection because he would have been speaking pursuant to his
duties in his capacity as an employee of the Town of Kingston.


                                                       17
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 18 of 23



community. The context of Ballinger’s testimony, on the other hand, was a contentious public

termination proceeding involving a police sergeant who also serves as a member of the

legislative body for the municipality. His testimony certainly has a “citizen analogue.” Decotiis,

635 F.3d at 32. Indeed, at least one member of the public wanted to speak at the termination

hearing. Pl. SOF, ¶15.

       C.      Ballinger’s Speech Related To A Matter of Public Concern

       There can be little debate that Ballinger’s speech related to a matter of public concern. He

testified about the alleged mishandling of evidence in the police station and alleged misconduct

of a sergeant and sitting selectman. See Bennett v. City of Holyoke, 230 F. Supp. 2d 207, 224 (D.

Mass. 2002) (“[O]fficial misconduct is a topic of inherent concern to the community.”);

Stanley v. City of Dalton, 219 F.3d 1280, 1288 (11th Cir. 2000) (holding that speech asserting

that fellow officer stole money from evidence room related to matter of public concern).

       Local media covered the hearing and reported on Ballinger’s testimony on the storage of

evidence. The media reported that the Town’s attorney accused Ballinger “of giving testimony

that’s damaging to the credibility of the department and questioning the integrity of every other

officer.” Munford invited residents of Kingston to her termination hearing at the Board of

Selectmen meeting prior to the hearing. Even Splaine acknowledges that the subject of evidence

handling carries great importance to the public. He did not want the public to believe that the

police department was mishandling evidence because it would be potentially embarrassing for

him and the entire department.

       Defendants contend that “these are not matters of public concern; rather, they are specific

to Munford’s employment.” Def. Mem. at 19. On the contrary, issues regarding the mishandling

of evidence in a police department concern every resident of a municipality, as Splaine himself




                                                18
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 19 of 23



admitted. In Munford’s case, the Defendants accused her of not following through on four sexual

assault cases. (Def SOF, Ex. A, Splaine Dep. at 71.) Chief Splaine cannot seriously contend that

this is not a matter of public concern. Moreover, Munford’s role as a member of the Board of

Selectmen made her termination hearing highly public in nature.

       D.      The Pickering Balancing Test Weighs Heavily in Favor of Ballinger.

       Defendants did not bother to argue that there was insufficient evidence for the Pickering

balancing test to weigh in favor of Ballinger; therefore, the Court must find that Defendants have

waived this argument. See De Giovanni v. Jani-King Int'l, 968 F. Supp. 2d 447, 454 (D. Mass.

2013) (finding independent contractor argument not developed by defendants was therefore

waived on summary judgment).

       Defendants contend that “[t]he decision to place Ballinger on leave after such concerning

testimony, was a decision that any reasonable employer would have done” because “Splaine was

genuinely concerned as to whether or not Ballinger was able to perform the essential functions of

his job in a safe and effective manner.” Def. Mem. at 20. This argument clearly takes the

evidence in the light most favorable to Defendants, which is improper for a party moving for

summary judgment. Further, the argument does not address Pickering balancing, but causation.

       In any event, the record is clear that the Pickering balancing test allows a finding in favor

of Ballinger. Defendants cannot show any disruption to the Department caused by Ballinger’s

testimony. His speech occurred because the Town decided to terminate Susan Munford and she

made the termination hearing public. This is a far cry from a public employee leaking

government documents or making an unanticipated disclosure and causing controversy within an

agency. Compare Bruno v. Town of Framingham, 2009 U.S. Dist. LEXIS 108729, at *28 (D.

Mass. Nov. 20, 2009) (finding disruption outweighed public concern where employee




                                                19
          Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 20 of 23



circumvented policy of speaking with supervisors first before going to press). The discord over

Susan Munford’s pending discipline already existed.9

         E.       Sufficient Evidence Allows A Jury To Find Causation.

         Defendants also did not offer any argument to challenge the sufficiency of the evidence

on causation on Ballinger’s First Amendment claim other than the aforementioned “any

reasonable chief” argument. Causation in employment termination cases involves issues of

motives and is thus inappropriate for summary judgment purposes. See Patrick v. Jansson Corp.,

392 F. Supp. 2d 49, 54 (D. Mass. 2005). The record is replete with evidence to support a finding

of causation on the claim. Ballinger testified and Splaine admitted that the testimony caused him

to have Ballinger interviewed and then placed on paid administrative leave. While Defendants

deny the testimony about the evidence room caused Ballinger to be placed on leave, a jury does

not need to credit Defendants’ version of the facts.

         F.       Splaine Is Not Entitled To Qualified Immunity.

         Splaine’s argument on qualified immunity passes by Ballinger’s First Amendment claim

like ships sailing in the night. Putting Ballinger on leave in response to learning about his PTSD

– while discriminatory, as explained supra – is not a violation of the First Amendment. But it

does violate the First Amendment to place Ballinger on leave because of his critical testimony

about the police department’s operational problems, like mishandling of evidence. A reasonable


9
  This case is easily distinguishable from McGunigle, where this Court found under a Pickering balancing analysis
that a police officer’s interest in his speech about enforcement of city’s dog ordinances, although on a matter of
public concern, was outweighed by the department’s interest in maintaining order and discipline within its force.
McGunigle, 132 F. Supp. 3d at 172-173. The officer was writing tickets to neighbors against the direct orders of his
chief, which “undermined not just his superiors' confidence in his loyalty and willingness to implement orders, but
also his own authority as an officer with the community.” Id. at 172. Here, the issues concerning the evidence room
were already exposed by Munford. Moreover, Defendants do not even contend that Ballinger’s disclosure about the
evidence room caused any disruption or potential disruption; Splaine simply testified that he was concerned about
embarrassment.




                                                         20
        Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 21 of 23



police chief would know that a police officer has a right to speak out at a public hearing about

the operations of the department, even where those issues also implicate the individual rights of a

member. Since at least 2003, police chiefs in Massachusetts have been on notice that it is a

violation of the First Amendment to retaliate against a police officer for publicly criticizing the

internal operations of the police department. See Wagner v. City of Holyoke, 241 F. Supp. 2d 78,

93 (D. Mass. 2003) (rejecting summary judgment on merits of First Amendment claim based on

public statements about discrimination and corruption in department, but dismissing claim based

on qualified immunity); Putnam v. Town of Saugus, 365 F. Supp. 2d 151, 169 (D. Mass. 2005)

(“The law is quite clear that speech like Putnam's report and testimony relating to the possible

corruption of public officials addresses a matter of public concern.”).

       Defendants may argue that qualified immunity protects officials against claims unless the

rights are clearly established, but it is also clear that this defense may be overcome by “showing

that the relevant legal principles were both specific enough and sufficiently well-established that

the unlawfulness of the defendant's conduct ought to have been apparent.” Bergeron v. Cabral,

560 F.3d 1, 11 (1st Cir. 2009). Thus, it makes no difference whether a fact-pattern exactly like

Ballinger’s case has been reported in a federal decision. The case law clearly instructs that a

police officer has the constitutional right to speak publicly about internal problems in the

operations in the department, subject to the Pickering balancing test. Such problems are

inherently a public concern, as Splaine acknowledged himself.

3.     Sufficient Evidence Allows A Jury To Find Tortious Interference.

       A claim of tortious interference requires establishing (1) that a business relationship

existed; (2) that defendant knew of such a relationship; (3) that defendant intentionally and

improperly interfered with that relationship; and (4) that plaintiff suffered a loss as a result of




                                                  21
          Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 22 of 23



that interference. See Lynch v. City of Bos., 989 F. Supp. 275, 298 (D. Mass. 1997). Defendants’

contention that Splaine did not interfere with Ballinger’s employment with the Town is

incredulous. Splaine knowingly took action that caused Ballinger to be placed on paid

administrative leave, then involuntarily retired. He therefore caused Ballinger’s relationship with

the Town of Kingston – a third party – to be severed. That he may have done so by the letter of

the collective bargaining agreement makes no difference if he did so for an improper purpose.

“Unlawful discrimination or retaliation may be used to demonstrate the malice necessary to

ground a tortious interference claim.” Kouvchinov v. Parametric Tech. Corp., 537 F.3d 62, 70

(1st Cir. 2008); Zimmerman v. Direct Fed. Credit Union, 262 F.3d 70, 77 (1st Cir. 2001)

(applying Massachusetts law) (“Since there is no practical difference between actual malice and

improper motives and means for the purposes of tortious interference, proven retaliation may

serve as a proxy for actual malice.”).

4.       Sufficient Evidence Allows A Jury To Find A Violation of M.G.L. c. 214, § 1B.

         As Defendants correctly point out, a claim of invasion of privacy under M.G.L. c. 214, §

1B requires showing that the disclosure of private information was unreasonable and either

substantial or serious. The disclosure of Ballinger’s medical information meets this standard

easily. “Without doubt, a person's medical condition and treatment are private facts protected by

M.G.L. c. 214 1B. They are ‘highly personal or intimate in nature.’” Lemire v. Silva, 104 F.

Supp. 2d 80, 93 (D. Mass. 2000), citing Bratt v. International Business Machines Corp., 392

Mass. 508 (Mass. 1984). The invasion of Ballinger’s privacy was therefore substantial as it

disclosed his PTSD.10


10
   Defendants argue that the Board of Selectmen “have a valid interest in Plaintiff’s health as it relates to the
performance of his job.” This is mere sophistry – such an interest does not give selectmen an unfettered right to pour
over the medical records of any police officer at their leisure, regardless of a release.



                                                         22
         Case 1:18-cv-11187-FDS Document 35 Filed 06/03/19 Page 23 of 23



        Moreover, Fennessy had no legitimate grounds to send Ballinger’s medical information

to the entire Board of Selectmen. He acknowledged this much in testimony, saying that the board

members needed only to know that Ballinger was retiring and the reason, not his specific medical

conditions. Munford, herself a board member, had never reviewed an application for involuntary

retirement other than that of Ballinger’s. Sending this email was unreasonable.

                                                 V. Conclusion

        For the foregoing reasons, Defendants’ motion for summary judgment must be denied.

                                                     Respectfully submitted,
                                                     PLAINTIFF TIM BALLINGER,
                                                     By his attorneys,

                                                     ___/s/ Elijah Bresley ______
                                                     Joseph L. Sulman, BBO #663635
                                                     Elijah Bresley, BBO #691092
                                                     Law Office of Joseph L. Sulman, Esq.
                                                     391 Totten Pond Road, Suite 402
                                                     Waltham, MA 02451
                                                     (617) 521-8600
                                                     jsulman@sulmanlaw.com
                                                     ebresley@sulmanlaw.com

Dated: June 3, 2019



                                      CERTIFICATE OF SERVICE
         I hereby certify that this document was filed through the ECF system and will therefore be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                          _________/s/ Elijah Bresley______
                                       Elijah Bresley




                                                        23
